 



Exhibit 10.1

 

TECHNOLOGY LICENSE AGREEMENT

 

This Technology License Agreement (“Agreement”) is made as of the 23rd day of
July 2013 (“the Effective Date”) by and between SL Technology, Inc., a
corporation duly organized and existing under the laws of the State of Missouri,
having a principal place of business at 136 Chesterfield Industrial Boulevard,
Chesterfield, Missouri 63005 (hereinafter referred to as “SL Technology”), and
Soy Labs, LLC, a limited liability company organized and existing under the laws
of the State of Missouri, having a principal place of business at 651 Commerce
Road, P.O. Box 459, Mexico, Missouri 65265 (hereinafter referred to as “Soy
Labs”) (hereinafter collectively referred to as “Parties” and individually
referred to as a “Party”).

 

RECITALS

 

WHEREAS, Soy Labs is the legal owner of certain technology and associated rights
relating to lunasin, defined further herein as the “Technology”; and

 

WHEREAS, SL Technology is interested in exclusively and solely licensing all of
Soy Labs’ rights to the Technology in order to further develop said Technology.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the representations, warranties, covenants,
agreements, and mutual premises contained herein, the Parties hereto, intending
to be legally bound, do hereby agree as follows:

 

1.                  Definition of “Technology”. The “Technology” is hereinafter
defined to include any of the following for which Soy Labs owns any rights, by
license, assignment, operation of law, or otherwise: (a) all issued patents and
pending patent applications relating to lunasin or other related technology,
including but not limited to those listed on Exhibit A hereto and including Soy
Labs’ rights under the Reciprocal Patent License Agreement dated March 11, 2009,
with Dr. Alfredo Flores Galvez (“Dr. Galvez”), including any foreign patents or
foreign patent applications corresponding thereto, any continuations,
continuations-in-part, divisionals, reissues, re-examinations, extensions or
additions thereof, any patents that result from any of such applications, and
any improvements thereto; (b) all inventions, developments, or concepts
currently in process and contemplated patent applications relating to lunasin,
other soy-related peptides or proteins or other related technology, and any
improvements thereto; (c) all trade secrets, know how, confidential information,
research and development, and all related technical information, whether
tangible or intangible, relating to lunasin or other related technology, the
processing or production of lunasin, or the uses thereof, including without
limitation any data, designs, testing, and specifications, and any improvements
thereto; (d) all product formulations, trade secrets, know how or confidential
information to any and all soy-based compounds or products, and any improvements
thereto; and (e) all trademarks related to lunasin products and products
incorporating any of the aforementioned Technology, including but not limited to
those listed on Exhibit B hereto.

 



1

 

 

2.                  Exclusive License to the Technology.

 

2.1. Exclusive License to the Technology

 

(a)Soy Labs hereby grants to SL Technology an exclusive, worldwide license for
the life of the Technology to use the Technology methods and to make, use,
import, offer for sale, and sell products incorporating or using the Technology,
with the right to sublicense for the same. During the term of this Agreement,
Soy Labs is precluded from making, using, importing, selling and/or offering for
sale products incorporating or using the Technology and methods using the
Technology anywhere in the world and Soy Labs shall not grant other licenses
with respect to the Technology to any other party.

 

(b)In exchange for said exclusive license, SL Technology agrees to pay Soy Labs
according to the following schedule:

 

(i)US $ 1.0 million (“Initial Payment”) and US $150,000 (“First Year Payment”)
within ten (10) business days of the execution of the Agreement;

 

(ii)US $ 150,000 on the first anniversary of the Effective Date (“Second Year
Payment”);

 

(iii)US $ 200,000 on the second anniversary of the Effective Date (“Third Year
Payment”);

 

(iv)US $ 250,000 on the third anniversary of the Effective Date (“Fourth Year
Payment”); and

 

(v)US $ 250,000 on the fourth anniversary of the Effective Date (“Fifth Year
Payment”).

 

2.2. Closing

 

(a)The execution and delivery of this Agreement and all other documents required
by this Agreement, shall take place on or before July 23, 2013, or other time
and place as SL Technology and Soy Labs designate orally or in writing (which
time and place are designated as the “Closing”).

 

(b)Within ten (10) business days following the Closing, Soy Labs shall deliver
to SL Technology all written technical documentation of the Technology to SL
Technology.

 

(c)Soy Labs’ and SL Technology’s obligations hereunder, including but not
limited to Soy Labs’ obligation to deliver the technical documentation
identified in Paragraph 2.2(b) and SL Technology’s obligation to make the
payments identified in Paragraph 2.1(b)(1), are subject to and conditioned upon
the receipt by the parties of Dr. Galvez’s consent as required by the Reciprocal
Patent License Agreement dated March 11, 2009.

 



2

 

 

(d)Payment shall be made to Soy Labs by SL Technology in U.S. Dollars.

 

3.                  Royalties

 

3.1.Royalties

 

(a)For the first five years from the Effective Date of this Agreement, SL
Technology shall pay to Soy Labs a royalty in the amount of Five Percent (5%) of
all revenue of SL Technology in excess of the Minimum Amount in any Year from
the sale or licensing by SL Technology of lunasin and any other products derived
from or utilizing the Technology, including all soy-related products relating to
the Technology currently existing and any other soy-related products relating to
the Technology which are later developed by SL Technology, to the extent said
lunasin or other products are covered by one or more issued and enforceable
patent claims from patent applications or patents identified on Exhibit A (the
“Royalty Products”). Royalty amounts due shall be determined and paid on an
annual basis. For purposes of this paragraph, (i) the “Minimum Amount” shall be
$3 million in Years 1 and 2, $4 million in Year 3 and $5 million in Years 4
and 5 and (ii) “Year” shall mean the annual period from July 23 (commencing on
the Effective Date) to July 22 of the succeeding year.

 

(b)In the sixth and seventh years of this Agreement, SL Technology shall pay to
Soy Labs a royalty in the amount of Three Percent (3%) of all revenue of SL
Technology from the sale or licensing by SL Technology of the Royalty Products,
which royalty shall be a minimum of $10,000 per year.

 

(c)In the eighth year of this Agreement and for each year thereafter for the
life of U.S. Patent No. 7,731,995 B2, SL Technology shall pay to Soy Labs a
royalty in the amount of One Percent (1%) of all revenue of SL Technology from
the sale or licensing by SL Technology of the Royalty Products, which royalty
shall be capped at $250,000 per year but which shall be a minimum of $10,000 per
year.

 

3.2.Full Payment

 

Upon payment of the Initial Payment and the First through Fifth Year Payments
and any royalties which may become due pursuant to paragraph 3.1 hereof, all
obligations of SL Technology under this Agreement shall be deemed fully paid,
with no further monetary obligations of SL Technology due to Soy Labs. Upon such
full payment, the Technology shall be considered wholly owned by and assigned to
SL Technology, and Soy Labs shall execute, acknowledge, and deliver to SL
Technology all such further instruments and papers, including assignments and
powers of attorney, as may be necessary to enable SL Technology to protect said
Technology in any and all countries and to vest title to said Technology in SL
Technology, its successors or assigns, and shall render all such reasonable
assistance as SL Technology may require in any administrative proceeding,
including within a government’s trademark, copyright, or patent office, and in
litigation involving said Technology.

 



3

 

 

3.3Guarantee.

 

All obligations of SL Technology under this Agreement with respect to payment
and performance (excluding Paragraph 3.4 below) shall be guaranteed by Reliv
International, Inc. (“Reliv”) under separate agreement with Soy Labs.

 

3.4Reasonable Commercial Efforts

 

SL Technology will use reasonable commercial efforts to develop, manufacture or
have manufactured, and sell Royalty Products and to continue throughout the term
of this Agreement reasonable commercial efforts with respect to marketing of
said Royalty Products.

 

3.5Payment of Royalties; Audit Rights.

 

(a)SL Technology shall submit to Soy Labs within thirty (30) days after the
year-end period ending December 31 a true and accurate report for the preceding
one (1) year period setting forth information and such particulars of SL
Technology’s business as shall be pertinent to a royalty accounting hereunder,
including such information as, but not limited to, the amount of Royalty
Products sold in each country; total billings; deductions applicable; and the
amount of royalties due thereon. Each such report shall be certified by SL
Technology and shall be accompanied by remittance in full covering royalty
income shown thereby to be due to Soy Labs. If no royalties are due for any
reporting period or if no royalties are due in excess of the guaranteed minimum
for that year, the written report will so state.

 

(b)All payments due under this Agreement shall be made without deduction for
transportation, marketing or sales costs, or taxes, duties, fees, assessments,
or other charges of any kind which may be imposed with respect to the sale,
lease, possession, or use of Royalty Products pursuant to this Agreement or
which may be imposed on Soy Labs by any government outside of the United States
or any political subdivision of such government with respect to any amounts
payable to Soy Labs pursuant to this Agreement. SL Technology assumes and agrees
to pay all such transportation, marketing or sales costs, and all taxes, duties,
fees, assessments or other charges. Royalty payments will be made in United
States dollars with the reports under Section 3.5(a) of this Agreement. If any
currency conversion will be required in connection with the payment of royalties
hereunder, such conversion shall be made using the exchange rate prevailing at
J.P. Morgan Chase Bank, N.A. on the last business day of the quarterly reporting
period to which such royalty payments relate.

 



4

 

 

(c)SL Technology shall keep full and accurate records containing particulars
that may be necessary for the purpose of calculating the amounts payable to Soy
Labs hereunder in sufficient detail to verify the royalties payable to Soy Labs
and generally to allow such investigation of its operations as may be necessary
to determine SL Technology’s compliance with this Agreement and the accuracy of
the reports and statements furnished hereunder. SL Technology shall keep these
records carefully preserved and available for inspection by Soy Labs, or its
authorized representative or agents, for a period of at least three (3) years
following the end of the Year to which they pertain. Soy Labs, or its authorized
representative or agents, will have the right at its own expense to inspect the
records upon reasonable (at least five (5) calendar days) notice and during
regular business hours no more than one (1) time per year. Such examination will
be limited to the verification of the royalties to be paid and SL Technology’s
compliance with this Agreement. In the event that such inspection shows an
underpayment in excess of ten percent (10%) for any Year, SL Technology will pay
the cost and expenses of such examination, as well as the sum that should have
been payable to Soy Labs had the reports been correct. Should said audit show an
overpayment of royalties, SL Technology shall be entitled to a credit equal to
such excess royalties against the royalties next accruing under this Agreement,
provided that royalties are due and payable. If no royalties are due and payable
to Soy Labs, Soy Labs shall remit to SL Technology any such overpayment.

 

4.                  Representations and Warranties of Soy Labs

 

Soy Labs hereby represents and warrants that its representations and warranties
in this Section 4 are correct and complete as of the Effective Date of this
Agreement.

 

4.1.          Organization

 

Soy Labs is a limited liability company duly organized, validly existing, and in
good standing under the laws of the State of Missouri. Soy Labs has all
requisite power and authority to execute, deliver, and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby and
thereby, and Soy Labs has all requisite power and authority to own, lease, or
otherwise use the Technology and to carry on its business as now being
conducted. Soy Labs is duly qualified or licensed to do business as a foreign
limited liability company and is in good standing in each jurisdiction in which
the character of its business or asset makes such qualification necessary,
except where the failure to be so qualified or so licensed would not have a
material adverse effect on the Technology or Soy Labs’ ability to perform its
obligations hereunder.

 



5

 

 

4.2.          Authorization

 

All corporate action on the part of Soy Labs directors, officers, and members
necessary for the authorization, execution, and delivery of this Agreement, the
performance of all obligations of Soy Labs hereunder, and the license of the
Technology has taken or will have taken place prior to the Closing. This
Agreement constitutes a valid and legally binding obligation of Soy Labs
enforceable in accordance with its terms.

 

4.3.          Litigation

 

To the actual knowledge of Soy Labs, as of the Effective Date of this Agreement:

 

(a)There are no claims, actions, suits, proceedings, or investigations pending
or currently threatened against Soy Labs and/or its directors, officers, and
members, which question the validity of this Agreement or the right to enter
into it, or to consummate the transaction contemplated hereby, or which would
reasonably be expected to result either individually or in the aggregate in any
material adverse right of SL Technology to the Technology.

 

(b)The foregoing includes, without limitation, actions pending or threatened
involving the present or prior employment of Soy Labs’ employees and/or
consultants, their use in connection with its business or any information or
techniques allegedly proprietary to any of its former employers or consultancy
arrangements, or their obligations under any agreements with prior employers or
consultancy arrangements.

 

(c)The Technology is not subject to the provisions of any order, injunction,
judgment, or decree of any court or government agency or instrumentality and
there is no action, suit, proceeding, or investigation against Soy Labs with
respect to the Technology, by any government agency or instrumentality currently
pending or threatened.

 

4.4.         Technology

 

(a)Soy Labs owns all right, title and interest in and to the Technology, free
and clear of any liens, encumbrances, or claims by third parties. Soy Labs has
and will deliver to SL Technology, at the Closing, a valid license to the
Technology and, at the time of assignment to SL Technology, good and marketable
title to the Technology free and clear of any liens, claims, or encumbrances
caused by any action or inaction of Soy Labs. To Soy Labs’ actual knowledge, Soy
Labs has not infringed, and is not now infringing, on any trade secret, patent,
copyright, trademark, or other intellectual property right belonging to any
other person or entity.

 



6

 

 

(b)Soy Labs has not distributed or divulged any Confidential Information
constituting the Technology other than under confidentiality restrictions, and
Soy Labs is not a party to any license, agreement, or arrangement, whether as
licensee, licensor, or otherwise, with respect to the Technology, except as
identified on Exhibit C hereto.

 

(c)To Soy Labs’ actual knowledge, no employee, subcontractor, or consultant of
Soy Labs is in default under any material term of any employment contract,
nondisclosure obligation, agreement, or arrangement relating to the Technology
or any noncompetition agreement, contract, or restrictive covenant relating to
the Technology or its development or exploitation. The Technology (i) was
developed by employees of Soy Labs in the course of such employees’ employment
by Soy Labs, (ii) constitutes “works made for hire” of Soy Labs within the
meaning of the United States Copyright Act of 1976, as amended, or (iii) has
been validly assigned or licensed to Soy Labs.

 

4.5.         Compliance with Other Instruments, Agreements, and Laws

 

(a)Soy Labs is not in default of any provisions of its respective company
documents or protocols, of any instrument, judgment, order, writ, decree, or
contract to which it is party or by which it is bound or of any provision of law
applicable to it that would prevent it from executing and delivering the
Agreement.

 

(b)The execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in any such
violation of applicable statutes, laws, and regulations.

 

(c)There are no agreements, understandings, or proposed transactions between Soy
Labs and/or any of its officers, directors, members, affiliates, or any
affiliate thereof that would affect the license granted to SL Technology of the
Technology. There is no default, or event that, with notice or lapse of time, or
both, would constitute a default, by Soy Labs, or to Soy Labs’ actual knowledge,
of any other party to any contracts, agreements, or understandings to which Soy
Labs is a party that could give rise to a lien, claim, or encumbrance with
respect to the Technology.

 



7

 

 

(d)The consummation of the transactions contemplated by this Agreement will not
result in or constitute any of the following: (i) a default, breach, or
violation or an event that, with notice or lapse of time or both, would
constitute a default, breach, or violation of the operating agreement of Soy
Labs, or any contract, license, agreement, or understanding to which Soy Labs’
property is bound; (ii) an event that would permit any party to terminate or
accelerate the maturity of any indebtedness or other direct or indirect
obligation of Soy Labs; or (iii) the creation of imposition of any lien, charge,
or encumbrance of any of the properties of Soy Labs. Soy Labs further warrants
that it will pay at least the sum of Six Hundred Thousand Dollars (US
$600,000.00), plus applicable interest accruing since July 1, 2013, toward the
principal balance of Soy Labs’ outstanding Small Business Association loan no
later than ten (10) business days of the Effective Date.

 

4.6.          No Insolvency

 

Soy Labs will not be rendered insolvent by the license of the Technology
pursuant to the terms of this Agreement. Upon Soy Labs’ liquidation, bankruptcy,
receivership or assignment for the benefit of creditors, the license rights of
SL Technology shall be automatically transferred to and vest in SL Technology.
At SL Technology’s request, Soy Labs shall execute and deliver such further
instruments and do such further acts and things as may be required to carry out
the intent and purpose of this provision, including, but not limited to,
execution of such instruments of transfer as necessary to evidence the
assignment of the licensed rights in the Technology.

 

4.7.          Maintenance and Enforcement of the Technology

 

(a)During the term of this Agreement, SL Technology shall undertake all
reasonable steps to maintain the Technology, including the payment of
maintenance fees with respect to intellectual property identified on Exhibits A
and B hereto, in which steps Soy Labs shall fully cooperate at the reasonable
request of SL Technology. SL Technology shall promptly notify Soy Labs in
writing if SL Technology anticipates that it will be unable to pay any
maintenance fees with respect to said intellectual property.

 

(b)During the term of this Agreement, SL Technology shall undertake all
reasonable steps to enforce the Technology against third parties with respect to
any infringement of the Technology by such third parties, in which steps Soy
Labs shall fully cooperate at the reasonable request of SL Technology. Soy Labs
shall promptly notify SL Technology in writing if Soy Labs becomes aware of any
third party infringement of the Technology.

 



8

 

 

5.             Representations and Warranties of SL Technology

 

SL Technology hereby represents and warrants that its representations and
warranties in this Section 5 are correct and complete as of the date of this
Agreement.

 

5.1.         Organization; Authorization

 

(a)SL Technology is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Missouri. SL Technology has all
requisite power and authority to execute, deliver, and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby and
thereby. All corporate action on the part of SL Technology directors, officers,
and members necessary for the authorization, execution, and delivery of this
Agreement and the performance of all obligations of SL Technology hereunder has
taken or will have taken place prior to the Closing. This Agreement constitutes
a valid and legally binding obligation of SL Technology enforceable in
accordance with its terms.

 

(b)SL Technology is not in default of any provisions of any instrument,
judgment, order, write, decree, or contract to which it is a party or by which
it is bound or of any provision of law applicable to it that would prevent it
from executing and delivering the Agreement.

 

5.2.         Assistance Regarding Technology

 

(a)SL Technology agrees to cooperate and assist Soy Labs in maintenance of the
Technology, including with respect to intellectual property identified on
Exhibits A and B hereto, and to execute, acknowledge, and deliver to Soy Labs
all such further instruments and papers, including assignments and powers of
attorney, as may be necessary to enable Soy Labs to protect said Technology in
any and all countries and to vest title to said Technology in Soy Labs, its
successors or assigns, and shall render all such reasonable assistance as Soy
Labs may require in any administrative proceeding, including within a
government’s trademark, copyright, or patent office, and in litigation involving
said Technology.

 

6.             Indemnification

 

6.1.Soy Labs shall defend, indemnify and hold harmless SL Technology and its
respective directors, officers, employees, agents, successors and assigns (each
an “Indemnitee”) from and against any and all claims, damages, losses and
expenses (including but not limited to reasonable attorneys’ fees) suffered or
incurred by any such Indemnitee arising from, relating to or otherwise in
respect of any of the following:

 



9

 

 

(a)any loss, damage, or injury arising from or related to the ownership,
possession, operation, or use of the Technology, by Soy Labs at or prior to the
Closing;

 

(b)any breach of any of Soy Labs’ obligations under this Agreement, including
without limitation any representation, covenant, agreement, or warranty of Soy
Labs set forth herein; or

 

(c)any loss, damage, or injury caused by the negligence or willful misconduct of
Soy Labs, its directors, officers, employees, members and agents.

 

6.2.SL Technology shall defend, indemnify and hold harmless Soy Labs and its
respective directors, officers, employees, agents, successors and assigns (each
an “Indemnitee”) from and against any and all claims, damages, losses and
expenses (including but not limited to reasonable attorneys’ fees) suffered or
incurred by any such Indemnitee arising from, relating to or otherwise in
respect of any of the following:

 

(a)any loss, damage, or injury arising from or related to the ownership,
possession, operation, or use of the Technology, by SL Technology after the
Closing;

 

(b)any breach of any of SL Technology’s obligations under this Agreement,
including without limitation any representation, covenant, agreement, or
warranty of SL Technology set forth herein; or

 

(b)any loss, damage, or injury caused by the negligence or willful misconduct of
SL Technology, its directors, officers, employees, and agents.

 

7.                  Confidentiality

 

7.1.Non-disclosure and Non-use. Each party shall treat all Confidential
Information as strictly confidential, and shall use the same care to prevent
disclosure of such information as the receiving party uses with respect to its
own confidential and proprietary information, which shall not be less than the
care a reasonable person would use under similar circumstances. In any event,
the receiving party shall use the Confidential Information only for the purposes
expressly set forth in this Agreement, and shall disclose such Confidential
Information to:

 

(a)only those authorized employees of such party whose duties justify their need
to know such information and who have been clearly informed of their obligation
to maintain the confidential and/or proprietary status of such Confidential
Information; and

 

(b)only those third parties required for the performance of the receiving
party's obligations under this Agreement pursuant to a written confidentiality
agreement at least as extensive as the confidentiality provisions of this
Agreement.

 



10

 

 

7.2.Certain Exceptions. A party may disclose Confidential Information to the
extent such disclosure is required by law, court order or order of a
governmental agency with jurisdiction; provided that Licensee notifies Licensor
prior to such disclosure and gives Licensor a reasonable opportunity to seek a
protective order or to contest such requirement.

 

8.Further Assurances. Soy Labs agrees that it shall, upon request by SL
Technology at any time or from time to time after the Effective Date, execute
and deliver to SL Technology such other and further instruments, assignments or
documents, and take any and all other action as SL Technology may deem necessary
or appropriate to consummate or effectuate the terms or transactions
contemplated or provided for herein.

 

9.Termination.

 

Soy Labs shall have the right to terminate this Agreement only when (i) there is
a failure of SL Technology to pay the payments due in the first five years, as
set forth under Paragraph 2.1(b), if such failure to pay has not been cured
after sixty (60) days’ notice to SL Technology; or (ii) SL Technology and Reliv
are adjudicated bankrupt.

 



10.Miscellaneous.



 

10.1.No Waiver; Partial Invalidity. No failure or delay in exercising any right,
power or remedy under this Agreement shall operate as a waiver of any right,
power or remedy under this Agreement. If any provision of this Agreement is held
invalid or unenforceable, such provision shall be ineffective to the extent of
such invalidity or unenforceability and shall not affect the validity or
enforceability of the remaining provisions of this Agreement.

 

10.2.Governing Law. This Agreement shall be governed by the laws of the State of
Missouri, without regard to rules regarding conflicts of law. Any actions
brought to enforce this Agreement shall be brought in the Federal or state
courts of Missouri.

 

10.3.Rights and Remedies. All rights and remedies hereunder shall be cumulative,
may be exercised singularly or concurrently, and shall not be deemed exclusive
except as expressly provided in the Agreement. If any legal action is brought to
enforce any obligations hereunder, the prevailing party shall be entitled to
receive its attorneys' fees, court costs and other collection expenses, in
addition to any other relief it may receive.

 



11

 

 

10.4.Construction. The headings and subheadings contained herein shall not be
considered a part of this Agreement. Regardless of which party may have drafted
this Agreement, no rule of strict construction shall be applied against either
party. This Agreement may be executed in any number of counterparts, and
signatures may be provided via fax or other electronic means, each of which
shall be considered an original, but all of which shall together constitute one
and the same agreement.

 

10.5.Entire Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement sets forth the entire agreement of the parties with
respect to the subject matter hereof, and supersedes all prior agreements
between them with respect to such matters, and may not be amended or modified
except by a writing signed by both parties.

 

10.6Notices. Any and all notices or other communications required or permitted
to be given under this Agreement shall be in writing and shall be delivered (i)
in person, (ii) by certified mail, postage prepaid, return receipt requested or
(iii) by a commercial courier that guarantees next day delivery and provides a
receipt, and shall be delivered or addressed to the parties at the addresses set
forth in the preamble to this Agreement. Any notice delivered or mailed in
accordance with the provisions of this Agreement shall be deemed received when
delivered or, if mailed, on the third day following the date of mailing. Any
party hereto may change the address to which notices to such party are to be
delivered by giving notice to the other party of such change in address in
accordance with the provisions hereof.

 

10.7Assignability. This Agreement, and the rights and obligations of a party,
may not be assigned without the express written consent of the other party;
provided, however, that the rights and obligations of a party hereunder may be
assigned to a third party in connection with a transaction in which
substantially all of the assets, properties and business of the party are
acquired by a third party in a merger or purchase of all or substantially all of
the assets of the party and such third party executes an instrument by which it
agrees to assume and be bound by all of the obligations of the party in this
Agreement.

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

12

 



 

IN WITNESS WHEREOF, the parties, through duly authorized representatives, have
executed this Agreement as of the Effective Date.

 

 

 

SOY LABS, LLC

SL TECHNOLOGY, INC.

 

 

By: /s/ Dale R. Ludwig

 

Name: Dale R. Ludwig

 

Title: Board Member

 

Date: July 23, 2013

 

 

 

By: /s/ Ryan A. Montgomery

 

Name: Ryan A. Montgomery

 

Title:  President

 

Date:  7/23/13





 

 



13

 

 

EXHIBIT A

 

United States Patents

 

Patent Number Title Filing Date Issue Date US 7,731,995 B2 Methods for Using Soy
Peptides to Inhibit H3 Acetylation, Reduce Expression of HMG COA Reductase, and
Increase LDL Receptor and SP1 Expression in a Mammal Sept. 16, 2006 June 8, 2010

 

 

 

United States Patent Applications

 

Application Number Title Filing Date Status 12/441,384 Products and Methods
Using Soy Peptides to Lower Total and LDL Cholesterol Levels Sept. 15, 2006
Pending 12/756,126 Methods for Using Soy Peptides to Inhibit H3 Acetylation,
Reduce Expression of HMG COA Reductase, and Increase LDL Receptor and SP1
Expression in a Mammal April 7, 2010 Pending 61/852,101 “Lunasin/Reliv Now”
Provisional Application Mar. 15, 2013 Pending

 

 

 

 

 

 



Foreign Patent Applications

 

Application Number Title Filing Date Status Australia No. 2007296186 Products
and Methods Using Soy Peptides to Lower Total and LDL Cholesterol Levels Sept.
15, 2007 Pending Canada No. 2,664,066 Products and Methods Using Soy Peptides to
Lower Total and LDL Cholesterol Levels Sept. 15, 2007 Pending China No.
2007800336884.4 Products and Methods Using Soy Peptides to Lower Total and LDL
Cholesterol Levels Sept. 15, 2007 Granted Europe No. 07 842 567.5 Products and
Methods Using Soy Peptides to Lower Total and LDL Cholesterol Levels Sept. 15,
2007 Pending Europe No. 13172556.6 Products and Methods Using Soy Peptides to
Lower Total and LDL Cholesterol Levels Sept. 15, 2007 Pending Europe No.
13172557.4 Products and Methods Using Soy Peptides to Lower Total and LDL
Cholesterol Levels Sept. 15, 2007 Pending Hong Kong 091110532 Products and
Methods Using Soy Peptides to Lower Total and LDL Cholesterol Levels Sept. 15,
2007 Pending India No. 1461/CHENP/2009 Products and Methods Using Soy Peptides
to Lower Total and LDL Cholesterol Levels Sept. 15, 2007 Pending

 



 

 

 

 

Application Number Title Filing Date Status Israel No. 197612 Products and
Methods Using Soy Peptides to Lower Total and LDL Cholesterol Levels Sept. 15,
2007 Pending Japan No. 2009528514 Products and Methods Using Soy Peptides to
Lower Total and LDL Cholesterol Levels Sept. 15, 2007 Pending Philippines No.
1-2009-500450 Products and Methods Using Soy Peptides to Lower Total and LDL
Cholesterol Levels Sept. 15, 2007 Pending

 

 

 



 

 

 

EXHIBIT B

 

Trademarks and Trademark Applications

 

U.S. Registered Trademarks

 

Trademark Registration Number Date of Registration Cardiotrim 3,155,248 Oct. 10,
2006 Soy Labs 3,203,057 Jan. 23, 2007 CORE 3,286,935 Aug. 28, 2007 AlbumaSoy
3,320,383 Oct. 23, 2007 Lunasin XP 3,437,668 May 27, 2008 Micronized Soy Protein
3,482,653 Aug. 5, 2008 Micronized Soy Complex 3,482,654 Aug. 5, 2008 Functional
Soy Complex 3,482,655 Aug. 5, 2008 Lunasin XP 3,499,644 Aug. 9, 2008 Lunastatin
3,587,762 Mar. 10, 2009 Flex Core 3,674,899 Sept. 1, 2009 Functional Soy Powder
3,724,017 Dec. 8, 2009 Functional Soy Peptide 3,724,018 Dec. 8, 2009

 



 

 

 



Trademark Registration Number Date of Registration Bioactive Lunasin Complex
3,724,019 Dec. 8, 2009 Bioactive Lunasin Peptide 3,724,020 Dec. 8, 2009
Bioactive Lunasin Powder 3,724,021 Dec. 8, 2009 Bioactive Lunasin Protein
3,724,022 Dec. 8, 2009 Lunasin SP 3,766,377 Mar. 30, 2010 LunaRich 4,182,840
July 31, 2012 Bioactive Soy Isolate 4,293,655 Feb. 19, 2013 Lunasin SI 4,293,656
Feb. 19, 2013 [image_001.jpg] 4,330,610 May 7, 2013

 

 

 

 

 

U.S. Pending Trademark Applications

 

Trademark Application Number Status Soy Labs 85/815,516 Pending

 

 

 

 

 



 

EXHIBIT C

 

Soy Labs Licenses

 

 

Reciprocal Patent License Agreement between Soy Labs and Dr. Alfredo Flores
Galvez, dated March 11, 2009

 



 

